Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 06/29/2022 responding to the Office Action 05/06/2022 provided in the rejection of claims 1-13.
2.    Claims 1, 7 and 13 are amended.
3.     Claims 1-13 are allowed.

	        Examiner’s Statement of Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1
	a.	Baraty et al. (US Pub. No. 10,528,454 B1 – art of record) and Sathianarayana et al. (US Pub. No. 2020/0401506 A1 –art of record) and Quan et al. (CN 109376088 A – date published 2019-02-22 – IDS filed on 07/14/2020).  Baraty and Sathianarayana and Quan disclose
A method for automated testing of a Software Development Kit (SDK), said method performed by a highly scalable automated SDK testing system and comprising: 
1) registering with an automated SDK testing message server as an automated SDK testing controller over the Internet; 
2) registering with said automated SDK testing message server by a set of automated SDK testing target devices over the Internet, said set of automated SDK testing target devices including at least two automated SDK testing target devices; 




7) on each automated SDK testing target device within said set of automated SDK testing target devices, said automated SDK testing message terminal calling a corresponding set of APIs within said list of sets of APIs against said SDK; 
8) executing said set of APIs by said SDK to generate a result; 
9) said automated SDK testing message terminal returning said result to said automated SDK testing message server over the Internet; 
10) said automated SDK testing message server forwarding said result to said automated SDK testing controller, thereby forming a set of results; and 
11) said automated SDK testing controller processing said set of results.  

b.	Hamza Ed-douibi (Automatic Generatation of Test cases for REST APIs: a Specification-Based Approach, 2018 – new art made of record). 
Hama discloses  
A method for automated testing of a Software Development Kit (SDK), said method performed by a highly scalable automated SDK testing system and comprising: 


3) programming an automated testing use case calling a set of Application Programming Interfaces (APIs) on 
4) transforming each set of APIs within said list of sets of APIs into a set of automated SDK testing command messages 
5) sending said list of sets of JSON messages 







Baraty and Sathianarayanan and Quan and Hamza do not disclose
...3) programming an automated testing use case calling a set of Application Programming Interfaces (APIs) on each automated SDK testing target device within said set of automated SDK testing target devices, thereby forming a list of sets of APIs; 
4) transforming each set of APIs within said list of sets of APIs into a set of automated SDK testing command messages as JavaScript Object Notation (JSON) messages by said automated SDK testing controller, thereby forming a list of sets of JSON messages; 
5) sending said list of sets of JSON messages to said automated SDK testing message server by said automated SDK testing controller over the Internet; 
6) forwarding each set of JSON messages within said list of sets of JSON messages to an automated SDK testing message terminal running on a corresponding automated Page 2 of 15Appl. No. 16/889.399 Response to Non-Final Office Action mailed on May  SDK testing target device within said set of automated SDK testing target devices over the Internet;...
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of these claimed limitations and in combination with all other limitations/elements as claimed in claim 1.  Thus, claim 1 and its depend claims are allowed.

Claim 7
	a.	Baraty et al. (US Pub. No. 10,528,454 B1 – art of record) and Sathianarayana et al. (US Pub. No. 2020/0401506 A1 –art of record) and Quan et al. (CN 109376088 A – date published 2019-02-22 – IDS filed on 07/14/2020).  Baraty and Sathianarayana and Quan disclose
 A method for automated testing of a Software Development Kit (SDK), said method performed by a highly scalable automated SDK testing system and comprising: 
1) registering with an automated SDK testing message server as an automated SDK testing controller over the Internet; 
2) registering with said automated SDK testing message server by a set of automated SDK testing target devices over the Internet, said set of automated SDK testing target devices including at least two automated SDK testing target devices; 




 7) on each automated SDK testing target device within said set of automated SDK testing target devices, said automated SDK testing message terminal calling a corresponding set of APIs within said list of sets of APIs against said SDK; 
8) concurrently executing said set of APIs by said to generate a result; 
9) said automated SDK testing message terminal returning said result to said automated SDK testing message server over the Internet; 
10) said automated SDK testing message server forwarding said result to said automated SDK testing controller, thereby forming a set of results; and 
11) said automated SDK testing controller processing said set of results.

b.	Hamza Ed-douibi (Automatic Generation of Test cases for REST APIs: a Specification-Based Approach, 2018 – new art made of record). 
Hamza discloses
A method for automated testing of a Software Development Kit (SDK), said method performed by a highly scalable automated SDK testing system and comprising: 


3) programming an automated testing use case calling a set of Application Programming Interfaces (APIs)
4) transforming each set of APIs within said list of sets of APIs into a set of automated SDK testing command messages 
5) sending said list of sets of automated SDK testing command messages







Baraty and Sathianarayanan and Quan and Hamza do not disclose
... 3) programming an automated testing use case calling a set of Application Programming Interfaces (APIs) on each automated SDK testing target device within said set of automated SDK testing target devices, thereby forming a list of sets of APIs; 
4) transforming each set of APIs within said list of sets of APIs into a set of automated SDK testing command messages by said automated SDK testing controller, thereby forming a list of sets of automated SDK testing command messages; 
5) sending said list of sets of automated SDK testing command messages to said automated SDK testing message server by said automated SDK testing controller over the Internet; 
6) forwarding each set of automated SDK testing command messages within said list of sets of automated SDK testing command messages to an automated SDK testing message terminal running a corresponding automated SDK testing target device within said set of automated SDK testing target devices over the Internet;... Page 4 of 15Appl. No. 16/889.399 Response to Non-Final Office Action mailed on May
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of these claimed limitations and in combination with all other limitations/elements as claimed in claim 7.  Thus, claim 7 and its depend claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bryan et al. (US Patent No. 11,275,674 B1) discloses receiving an input by a test tool executing on a computer system from a user interface of the test tool selecting an OSS application to test, querying the data store by the test tool for test system configuration information associated with the selected OSS application, automatically generating test case OSS input data by the test tool – See Abstract and specification for more details.
Subbunarayanan et al. (US pub. No. 2021/0318945 A1) discloses the method is executed by a device having a communications module and includes initiating via the communications module, an application testing tool, to test an application build according to at least one metric and obtain a test result – See Abstract and specification for more details.
Lowe et al. (US Pub. No. 2018/0314622 A1) discloses the invention relates to an API Validator Tool comprising: a first input configured to receive an API definition; a second input configured to receive API standards data; an API Registry component that stores and manages available APIs developed by one or more API developers wherein the API Registry comprises API validation scores – See Abstract and specification for more details.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192